DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed April 27, 2022 has been entered. Claims 1, 3-14, 16-24 and 31 remain pending in the application.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-9, 11-14,16-20, 22-24 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Nan Li et al. “Reconfigurable Bioimpedance Emulation System for Electrical Impedance Tomography System Validation”, IEEE TRANSACTIONS ON BIOMEDICAL CIRCUITS AND SYSTEMS, IEEE, US, vol. 7 no. 4, 1 August 2013 (2013-08-01), pages 460-468, XP011521766, ISSN: 1932-4545, DOI: 10.1109/TBCAS.2012.2224110 (hereinafter – Nan Li) in view of Chetham et al. (US 2011/0054343 A1) (hereinafter – Chetham) in further view of Srinivasan et al. (US 2021/0077717 A1) (hereinafter – Srinivasan).

Regarding claim 1, Nan Li discloses A method for calibrating a bioimpedance measuring device, the method comprising the steps (p. 460, “I. Introduction”; bioimpedance device validation process):
providing the bioimpedance measuring device (p. 460, “I. Introduction”; the bioimpedance device being validated);
providing a measuring standard with a plurality of components (X, Y, Z), that may each be adjusted in terms of their respective component value (x1, x2, ... xm; yi, y2, ... y ; zi, z , ... zo), so that a number IKI of combinations of component values may be set, wherein |K| = m*n*o (p. 460-462, “II. Principle of Impedance Emulation”, “III. Hardware Design”, “IV. Software Design and Realization”; the disclosed impedance emulation standard amounts to a computer-controlled complex-impedance/reactance array, which constitutes the claimed measuring standard);
Nan Li fails to disclose providing a Patient Database with a number |PDB| combinations of information, wherein each of the combinations of information comprises:
a) one or more patient parameters that characterize a specific patient, wherein the one or more patient parameters are not bioimpedance measurement results; and
b) a plurality of bioimpedance measurement results of the specific patient from at  least one previous bioimpedance measurement process of the specific patient measured over a frequency range;
determining a number |CDB| of the combinations of component values based on which the plurality of bioimpedance measurement results of at least a predetermined part of the |PDB| combinations of the information may be gained using Cole Models or Cole-Cole Plots, wherein ICDBI is less than |K|;
providing a Calibration Database or Pool comprising the determined |CDB| of the combinations of component values; and
calibrating the bioimpedance measuring device by using the measuring standard and adjusting the plurality of components (X, Y, Z) to some or all of the |CDB| of the combinations of component values from the Calibration Database or Pool, but not by adjusting the plurality of components (X, Y, Z) to more than the |CDB| of the combinations of component values.
However, in the same field of endeavor, Chetham discloses providing a Patient Database with a number |PDB| combinations of information, wherein each of the combinations of information comprises (Para. [0062] – [0070], “subject parameter” these paragraphs discuss using patient databases using selected medical data.):
a) one or more patient parameters that characterize a specific patient, wherein the one or more patient parameters are not bioimpedance measurement results (Para. [0422], “This generation of this normalised data is in the form of mean (averaged) values that are selected to be relevant to the test subject. The selection is performed based on the subject information and may be performed on the basis of any one of a number of factors, such as age, sex, height, weight, race, interventions, or the like.”); and
b) a plurality of bioimpedance measurement results of the specific patient from at  least one previous bioimpedance measurement process of the specific patient measured over a frequency range (Para. [0421], “An example of such normal population data displayed using the GUI 1000 is shown in FIG. 11A. This table then acts as a pool of data from which normalised values for raw impedance data and ratios of impedance data can be generated, allowing comparison with measured values for the subject to be performed.”);
determining a number |CDB| of the combinations of component values based on which the plurality of bioimpedance measurement results of at least a predetermined part of the |PDB| combinations of the information may be gained using Cole Models or Cole-Cole Plots, wherein ICDBI is less than |K| (Para. [0403], “These can be derived based on the impedance response of the subject, which at a first level can be modelled using the equation (1), known as the Cole model, in which” and para. [0417], “Once the parameters have been determined, and displayed, a number of tabs 1034 can be used to allow different representations of the measured impedance values to be provided in a window 1035. This includes, for example, producing a "Wessel" type plot, also commonly referred to as a Cole-Cole plot, as shown in FIG. 10A.”);
providing a Calibration Database or Pool comprising the determined |CDB| of the combinations of component values (Para. [0062] – [0070], “subject parameter” see also para. [0420], “However, the system may also or alternatively use a normal population database table, which includes reference values obtained from different subjects. This database table is essentially a single subject database table into which all measurements of normal population subjects (people without lymphoedema) are added.” And para. [0422], “This generation of this normalised data is in the form of mean (averaged) values that are selected to be relevant to the test subject. The selection is performed based on the subject information and may be performed on the basis of any one of a number of factors, such as age, sex, height, weight, race, interventions, or the like.” And also para. [0427], “It will be appreciated that the process can also be used to add data to the normal population table.”); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Nan Li to include a patient database as taught by Chetham in order to save costs (Para. [0007], “The measurement of amplitude is straightforward but the measurement of phase is more complicated and therefore the required equipment is costly.”).
Nan Li and Chetham fails to disclose calibrating the bioimpedance measuring device by using the measuring standard and adjusting the plurality of components (X, Y, Z) to some or all of the |CDB| of the combinations of component values from the Calibration Database or Pool, but not by adjusting the plurality of components (X, Y, Z) to more than the |CDB| of the combinations of component values.
However, in the same field of endeavor, Srinivasan discloses calibrating the bioimpedance measuring device by using the measuring standard and adjusting the plurality of components (X, Y, Z) to some or all of the |CDB| of the combinations of component values from the Calibration Database or Pool, but not by adjusting the plurality of components (X, Y, Z) to more than the |CDB| of the combinations of component values (Para. [0073] – [0074], “Thereafter, the server 902 may store or otherwise maintain the sensor performance model in the database 904 and subsequently provides the sensor performance model to instances of the particular type or configuration of sensing element 202 and/or sensing arrangement 104, 200. For example, upon initialization of a sensing arrangement 104, 200, 906, the control module 204 may be configured to download or otherwise obtain the appropriate sensor performance model from the remote server 902 via the network 908. Thereafter, the control module 204 may utilize the sensor performance model in conjunction with the locally stored calibration factors in memory 206 to determine calibrated glucose measurement values for the current patient without requiring a fingerstick measurement or other calibration procedure.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Nan Li to include a patient database as taught by Srinivasan in order to increase accuracy (Para. [0003], “Additionally, various factors can lead to transient changes in the sensor output, which may influence the accuracy of the calibration. Degradation of sensor performance over time or manufacturing variations may further compound these problems. Accordingly, it is desirable to provide sensor calibration in a manner that decreases the patient burden and improves the overall user experience without compromising accuracy or reliability.”).
Regarding claim 3, Nan Li, Chetham and Srinivasan teach The method according to claim 1, Nan Li fails to disclose further comprising: filtering the Patient Database according to predetermined criteria in order to create the Calibration Database or Pool based on the Patient Database, wherein in order to create the Calibration Database or Pool, only the |CDB| of the combinations of component values thus filtered out of the Patient Database are used.
However, in the same field of endeavor, Chetham discloses further comprising: filtering the Patient Database according to predetermined criteria in order to create the Calibration Database or Pool based on the Patient Database, wherein in order to create the Calibration Database or Pool, only the |CDB| of the combinations of component values thus filtered out of the Patient Database are used (Para. [0422], “This generation of this normalised data is in the form of mean (averaged) values that are selected to be relevant to the test subject. The selection is performed based on the subject information and may be performed on the basis of any one of a number of factors, such as age, sex, height, weight, race, interventions, or the like.” Taking the selected mean is used to filter the data, also filtering based on sex or height or weight is also performed in the selection process.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Nan Li to include a patient database as taught by Chetham in order to save costs (Para. [0007], “The measurement of amplitude is straightforward but the measurement of phase is more complicated and therefore the required equipment is costly.”).
Regarding claim 4, Nan Li, Chetham and Srinivasan teach The method according to claim 3, Nan Li fails to disclose wherein the predetermined criteria includes patient age, race, height, weight, or gender.
However, in the same field of endeavor, Chetham discloses wherein the predetermined criteria includes patient age, race, height, weight, or gender (Para. [0062] – [0070], “subject parameter” these paragraphs discuss using patient databases using selected medical data. Citing “age”, “height”, “weight” and “sex”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Nan Li to include a patient database as taught by Chetham in order to save costs (Para. [0007], “The measurement of amplitude is straightforward but the measurement of phase is more complicated and therefore the required equipment is costly.”).
Regarding claim 5, Nan Li, Chetham and Srinivasan teach The method according to claim 1, Nan Li fails to disclose wherein the calibrating the bioimpedance measuring device is carried out repeatedly at different points of time.
However, in the same field of endeavor, Chetham discloses wherein the calibrating the bioimpedance measuring device is carried out repeatedly at different points of time (Para. [0062] – [0070], “subject parameter” and para. [0382], “Once this information is provided, the processing system will update the GUI 1000 at step 720, as shown in FIG. 8B to display any previously measured impedance values, which may be used as reference data, as will be described in more detail below.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Nan Li to include a patient database as taught by Chetham in order to save costs (Para. [0007], “The measurement of amplitude is straightforward but the measurement of phase is more complicated and therefore the required equipment is costly.”).
Regarding claim 6, Nan Li, Chetham and Srinivasan teach The method according to claim 5, Nan Li fails to disclose wherein calibration results determined when carrying out the steps of calibrating performed at the different points of time, respectively, are compared to each other and deviations from each other are determined.
However, in the same field of endeavor, Chetham discloses wherein calibration results determined when carrying out the steps of calibrating performed at the different points of time, respectively, are compared to each other and deviations from each other are determined (Para. [0062] – [0070], “subject parameter” and para. [0382], “Once this information is provided, the processing system will update the GUI 1000 at step 720, as shown in FIG. 8B to display any previously measured impedance values, which may be used as reference data, as will be described in more detail below.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Nan Li to include a patient database as taught by Chetham in order to save costs (Para. [0007], “The measurement of amplitude is straightforward but the measurement of phase is more complicated and therefore the required equipment is costly.”).
Regarding claim 7, Nan Li, Chetham and Srinivasan teach The method according to claim 1, Nan Li further discloses wherein the calibrating the bioimpedance measuring device comprising connecting measuring electrodes and signal electrodes of the bioimpedance measuring device to contacts of the measuring standard (p. 460-462, “II. Principle of Impedance Emulation”, “III. Hardware Design”, “IV. Software Design and Realization”; the disclosed impedance emulation standard amounts to a computer-controlled complex-impedance/reactance array, which constitutes the claimed measuring standard).  
Regarding claim 8, Nan Li, Chetham and Srinivasan teach The method according to claim 7, Nan Li fails to disclose wherein the calibrating the bioimpedance measuring device starts automatically when the measuring electrodes and the signal electrodes of the bioimpedance measuring devices have been connected to the contacts of the measuring standard.  
However, in the same field of endeavor, Chetham discloses wherein the calibrating the bioimpedance measuring device starts automatically when the measuring electrodes and the signal electrodes of the bioimpedance measuring devices have been connected to the contacts of the measuring standard (Para. [0370], “In particular, the first processing system 10 uses the selected profile to determine the sequence of measurements that need to be performed, operates to instruct the operator in locating the electrodes and then connecting these in the necessary sequence.” And Para. [0371], “Consequently, the measuring device 1 can automatically determine the required processing to be performed on the impedance measurements, allowing a result to be presented directly to the operator, thereby obviating the need for the operator to provide any input during the process.” The process can start automatically).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Nan Li to include a patient database as taught by Chetham in order to save costs (Para. [0007], “The measurement of amplitude is straightforward but the measurement of phase is more complicated and therefore the required equipment is costly.”).
Regarding claim 9, Nan Li, Chetham and Srinivasan teach The method according to claim 7, Nan Li fails to disclose wherein the calibrating the bioimpedance measuring device starts after the measuring electrodes and the signal electrodes of the bioimpedance measuring device have been connected to contacts of the measuring standard and a time condition is met.  
However, in the same field of endeavor, Chetham discloses wherein the calibrating the bioimpedance measuring device starts after the measuring electrodes and the signal electrodes of the bioimpedance measuring device have been connected to contacts of the measuring standard and a time condition is met (Para. [0370], “In particular, the first processing system 10 uses the selected profile to determine the sequence of measurements that need to be performed, operates to instruct the operator in locating the electrodes and then connecting these in the necessary sequence.” And Para. [0371], “Consequently, the measuring device 1 can automatically determine the required processing to be performed on the impedance measurements, allowing a result to be presented directly to the operator, thereby obviating the need for the operator to provide any input during the process.” The process can start automatically).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Nan Li to include a patient database as taught by Chetham in order to save costs (Para. [0007], “The measurement of amplitude is straightforward but the measurement of phase is more complicated and therefore the required equipment is costly.”).
Regarding claim 11, Nan Li, Chetham and Srinivasan teach The method according to claim 1, Nan Li further discloses wherein the calibrating the bioimpedance measuring device is performed by a manufacturer of the bioimpedance measuring device (p. 460-462, “II. Principle of Impedance Emulation”, “III. Hardware Design”, “IV. Software Design and Realization”; the disclosed impedance emulation standard amounts to a computer-controlled complex-impedance/reactance array, which constitutes the claimed measuring standard).  
Regarding claim 12, Nan Li, Chetham and Srinivasan teach The method according to claim 1, Nan Li further discloses further comprising: establishing a signal communication between the measuring standard and at least one of the Calibration Database or Pool and the Patient Database; and reading the Calibration Database or Pool by the measuring standard (p. 460-462, “II. Principle of Impedance Emulation”, “III. Hardware Design”, “IV. Software Design and Realization”; the disclosed impedance emulation standard amounts to a computer-controlled complex-impedance/reactance array, which constitutes the claimed measuring standard).  
Regarding claim 13, Nan Li, Chetham and Srinivasan teach The method according to claim 1, Nan Li further discloses further comprising:  updating, or automatically updating, at least one of the Calibration Database or Pool and the Patient Database (p. 460-462, “II. Principle of Impedance Emulation”, “III. Hardware Design”, “IV. Software Design and Realization”; the disclosed impedance emulation standard amounts to a computer-controlled complex-impedance/reactance array, which constitutes the claimed measuring standard).  
Regarding claim 14, Nan Li, Chetham and Srinivasan teach A medical set, comprising (p. 460, “I. Introduction”; bioimpedance device validation process):  
a bioimpedance measuring device (p. 460, “I. Introduction”; the bioimpedance device being validated);
a measuring standard with a plurality of components (X, Y, Z) that may each be adjusted in terms of their respective component value (x1, x2, ... xm; y1, y2, ... yn; z1, z2, ... zo) , so that a number |k| of combinations of component values may be set, wherein |k|= m * n* o (p. 460-462, “II. Principle of Impedance Emulation”, “III. Hardware Design”, “IV. Software Design and Realization”; the disclosed impedance emulation standard amounts to a computer-controlled complex-impedance/reactance array, which constitutes the claimed measuring standard);
a Calibration Database or Pool comprising a number |CDB| of the combinations of component values, wherein |CDB| is smaller than |K| (p. 464-465, “IV. Software Design and Realization”, parts D and E; a look-up table or a real-rime impedance calculation function is used, both which constitute a memory providing component values, where both are shown to provide less data than the full range of possible combinations due to memory shortage);
Nan Li fails to disclose a Patient Database having a number |PDB| combinations of information, wherein each of the combinations of information comprises:
a) one or more patient parameters that characterize a specific patient, wherein the one or more patient parameters are not bioimpedance measuring results; and  
b) a plurality of bioimpedance measurement results of the specific patient from at least one previous bioimpedance measurement process of the specific patient measured over a frequency range;
wherein the control unit is programmed for:  determining the |CDB| of the combinations of component values based on which the bioimpedance measuring results of at least a predetermined part of |PDB| combinations of information may be gained using Cole Models or Cole-Cole Plots; and
establishing or creating the Calibration Database or Pool comprises the determined |CDB| of the  combinations of component values.  
However, in the same field of endeavor, Chetham discloses a Patient Database having a number |PDB| combinations of information, wherein each of the combinations of information comprises (Para. [0062] – [0070], “subject parameter” these paragraphs discuss using patient databases using selected medical data.):
a) one or more patient parameters that characterize a specific patient, wherein the one or more patient parameters are not bioimpedance measuring results (Para. [0422], “This generation of this normalised data is in the form of mean (averaged) values that are selected to be relevant to the test subject. The selection is performed based on the subject information and may be performed on the basis of any one of a number of factors, such as age, sex, height, weight, race, interventions, or the like.”); and  
b) a plurality of bioimpedance measurement results of the specific patient from at least one previous bioimpedance measurement process of the specific patient measured over a frequency range (Para. [0421], “An example of such normal population data displayed using the GUI 1000 is shown in FIG. 11A. This table then acts as a pool of data from which normalised values for raw impedance data and ratios of impedance data can be generated, allowing comparison with measured values for the subject to be performed.”);
wherein the control unit is programmed for:  determining the |CDB| of the combinations of component values based on which the bioimpedance measuring results of at least a predetermined part of |PDB| combinations of information may be gained using Cole Models or Cole-Cole Plots (Para. [0403], “These can be derived based on the impedance response of the subject, which at a first level can be modelled using the equation (1), known as the Cole model, in which” and para. [0417], “Once the parameters have been determined, and displayed, a number of tabs 1034 can be used to allow different representations of the measured impedance values to be provided in a window 1035. This includes, for example, producing a "Wessel" type plot, also commonly referred to as a Cole-Cole plot, as shown in FIG. 10A.”); and
establishing or creating the Calibration Database or Pool comprises the determined |CDB| of the  combinations of component values (Para. [0062] – [0070], “subject parameter” see also para. [0420], “However, the system may also or alternatively use a normal population database table, which includes reference values obtained from different subjects. This database table is essentially a single subject database table into which all measurements of normal population subjects (people without lymphoedema) are added.” And para. [0422], “This generation of this normalised data is in the form of mean (averaged) values that are selected to be relevant to the test subject. The selection is performed based on the subject information and may be performed on the basis of any one of a number of factors, such as age, sex, height, weight, race, interventions, or the like.” And also para. [0427], “It will be appreciated that the process can also be used to add data to the normal population table.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical set as taught by Nan Li to include a patient database as taught by Chetham in order to save costs (Para. [0007], “The measurement of amplitude is straightforward but the measurement of phase is more complicated and therefore the required equipment is costly.”).
Nan Li and Chetham fails to disclose a control unit programmed for calibrating the bioimpedance measuring device by using the measuring standard and setting the plurality of components (X, Y, Z) to some or all of the |CDB| of the combinations of component values from the Calibration Database or Pool, but not by setting more than the |CDB| combinations of component values; and   
However, in the same field of endeavor, Srinivasan discloses a control unit programmed for calibrating the bioimpedance measuring device by using the measuring standard and setting the plurality of components (X, Y, Z) to some or all of the |CDB| of the combinations of component values from the Calibration Database or Pool, but not by setting more than the |CDB| combinations of component values; and  (Para. [0073] – [0074], “Thereafter, the server 902 may store or otherwise maintain the sensor performance model in the database 904 and subsequently provides the sensor performance model to instances of the particular type or configuration of sensing element 202 and/or sensing arrangement 104, 200. For example, upon initialization of a sensing arrangement 104, 200, 906, the control module 204 may be configured to download or otherwise obtain the appropriate sensor performance model from the remote server 902 via the network 908. Thereafter, the control module 204 may utilize the sensor performance model in conjunction with the locally stored calibration factors in memory 206 to determine calibrated glucose measurement values for the current patient without requiring a fingerstick measurement or other calibration procedure.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical set as taught by Nan Li to include a patient database as taught by Srinivasan in order to increase accuracy (Para. [0003], “Additionally, various factors can lead to transient changes in the sensor output, which may influence the accuracy of the calibration. Degradation of sensor performance over time or manufacturing variations may further compound these problems. Accordingly, it is desirable to provide sensor calibration in a manner that decreases the patient burden and improves the overall user experience without compromising accuracy or reliability.”).
Regarding claim 16, Nan Li, Chetham and Srinivasan teach The medical set according to claim 14, Nan Li fails to disclose wherein the control unit is programmed for: filtering the Patient Database according to predetermined criteria in order to create the Calibration Database or Pool from the Patient Database, wherein in order to create the Calibration Database or Pool, only |CDB| of the combinations of component values thus filtered out of the Patient Database are used.  
However, in the same field of endeavor, Chetham discloses wherein the control unit is programmed for: filtering the Patient Database according to predetermined criteria in order to create the Calibration Database or Pool from the Patient Database, wherein in order to create the Calibration Database or Pool, only |CDB| of the combinations of component values thus filtered out of the Patient Database are used (Para. [0422], “This generation of this normalised data is in the form of mean (averaged) values that are selected to be relevant to the test subject. The selection is performed based on the subject information and may be performed on the basis of any one of a number of factors, such as age, sex, height, weight, race, interventions, or the like.” Taking the mean is used to filter the data, also filtering based on sex or height or weight is also performed.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical set as taught by Nan Li to include a patient database as taught by Chetham in order to save costs (Para. [0007], “The measurement of amplitude is straightforward but the measurement of phase is more complicated and therefore the required equipment is costly.”).
Regarding claim 17, Nan Li, Chetham and Srinivasan teach The medical set according to claim 16, Nan Li fails to disclose wherein the predetermined criteria includes patient age, race, height, weight, gender.  
However, in the same field of endeavor, Chetham discloses wherein the predetermined criteria includes patient age, race, height, weight, gender (Para. [0062] – [0070], “subject parameter” these paragraphs discuss using patient databases using selected medical data. Citing “age”, “height”, “weight” and “sex”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical set as taught by Nan Li to include a patient database as taught by Chetham in order to save costs (Para. [0007], “The measurement of amplitude is straightforward but the measurement of phase is more complicated and therefore the required equipment is costly.”).
Regarding claim 18, Nan Li, Chetham and Srinivasan teach The medical set according to claim 14, Nan Li fails to disclose wherein the control unit is programmed for comparing calibration results determined when performing the calibrating at different points of time, respectively, to each other and determining deviations from each other.
However, in the same field of endeavor, Chetham discloses wherein the control unit is programmed for comparing calibration results determined when performing the calibrating at different points of time, respectively, to each other and determining deviations from each other (Para. [0062] – [0070], “subject parameter” and para. [0382], “Once this information is provided, the processing system will update the GUI 1000 at step 720, as shown in FIG. 8B to display any previously measured impedance values, which may be used as reference data, as will be described in more detail below.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical set as taught by Nan Li to include a patient database as taught by Chetham in order to save costs (Para. [0007], “The measurement of amplitude is straightforward but the measurement of phase is more complicated and therefore the required equipment is costly.”).
Regarding claim 19, Nan Li, Chetham and Srinivasan teach The medical set according to claim 14, Nan Li fails to disclose wherein the control unit is programmed for automatically performing the  calibrating when measuring electrodes and signal electrodes of the bioimpedance measuring devices have been connected to contacts of the measuring standard.  
However, in the same field of endeavor, Chetham discloses wherein the control unit is programmed for automatically performing the  calibrating when measuring electrodes and signal electrodes of the bioimpedance measuring devices have been connected to contacts of the measuring standard (Para. [0062] – [0070], “subject parameter” and para. [0382], “Once this information is provided, the processing system will update the GUI 1000 at step 720, as shown in FIG. 8B to display any previously measured impedance values, which may be used as reference data, as will be described in more detail below.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical set as taught by Nan Li to include a patient database as taught by Chetham in order to save costs (Para. [0007], “The measurement of amplitude is straightforward but the measurement of phase is more complicated and therefore the required equipment is costly.”).
Regarding claim 20, Nan Li, Chetham and Srinivasan teach The medical set according to claim 14, Nan Li fails to disclose wherein the control unit is programmed for performing the calibrating after measuring electrodes and signal electrodes of the bioimpedance measuring device have been connected to contacts of the measuring standard and a time condition is met.  
However, in the same field of endeavor, Chetham discloses wherein the control unit is programmed for performing the calibrating after measuring electrodes and signal electrodes of the bioimpedance measuring device have been connected to contacts of the measuring standard and a time condition is met (Para. [0062] – [0070], “subject parameter” and para. [0382], “Once this information is provided, the processing system will update the GUI 1000 at step 720, as shown in FIG. 8B to display any previously measured impedance values, which may be used as reference data, as will be described in more detail below.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical set as taught by Nan Li to include a patient database as taught by Chetham in order to save costs (Para. [0007], “The measurement of amplitude is straightforward but the measurement of phase is more complicated and therefore the required equipment is costly.”).
Regarding claim 22, Nan Li, Chetham and Srinivasan teach The medical set according to claim 14, Nan Li further discloses wherein the control unit is programmed for: establishing a signal communication between the measuring standard and at least one of the Calibration Database or Pool and the Patient Database; and reading the Calibration Database or Pool by the measuring standard (p. 460-462, “II. Principle of Impedance Emulation”, “III. Hardware Design”, “IV. Software Design and Realization”; the disclosed impedance emulation standard amounts to a computer-controlled complex-impedance/reactance array, which constitutes the claimed measuring standard).  
Regarding claim 23, Nan Li, Chetham and Srinivasan teach The medical set according to claim 14, Nan Li fails to disclose wherein the control unit is programmed for updating or automatically updating at least one of the Calibration Database or Pool the Patient Database.  
However, in the same field of endeavor, Chetham discloses wherein the control unit is programmed for updating or automatically updating at least one of the Calibration Database or Pool the Patient Database (Para. [0062] – [0070], “subject parameter” see also para. [0420], “However, the system may also or alternatively use a normal population database table, which includes reference values obtained from different subjects. This database table is essentially a single subject database table into which all measurements of normal population subjects (people without lymphoedema) are added.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical set as taught by Nan Li to include a patient database as taught by Chetham in order to save costs (Para. [0007], “The measurement of amplitude is straightforward but the measurement of phase is more complicated and therefore the required equipment is costly.”).
Regarding claim 24, Nan Li, Chetham and Srinivasan teach The medical set according to claim 14, further comprising a bioimpedance measuring device comprising measuring electrodes and signal electrodes, wherein the bioimpedance measuring device is in signal communication with the medical set (p. 460, “I. Introduction”; the bioimpedance device being validated).
Regarding claim 31, Nan Li, Chetham and Srinivasan teach A bioimpedance measuring device comprising measuring electrodes and signal electrodes, wherein the bioimpedance measuring device is calibrated by the method according to claim 1 (p. 460, “I. Introduction”; bioimpedance device validation process and see claim 1).


Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nan Li et al. “Reconfigurable Bioimpedance Emulation System for Electrical Impedance Tomography System Validation”, IEEE TRANSACTIONS ON BIOMEDICAL CIRCUITS AND SYSTEMS, IEEE, US, vol. 7 no. 4, 1 August 2013 (2013-08-01), pages 460-468, XP011521766, ISSN: 1932-4545, DOI: 10.1109/TBCAS.2012.2224110 (hereinafter – Nan Li) in view of Chetham et al. (US 2011/0054343 A1) (hereinafter – Chetham) in further view of Srinivasan et al. (US 2021/0077717 A1) (hereinafter – Srinivasan) in further view of Chetham (US 2009/0043222 A1) (hereinafter – Chetham2).

Regarding claim 10, Nan Li, Chetham and Srinivasan teach The method according to any claim 1, Nan Li fails to disclose further comprising: determining a prevailing temperature by a temperature sensor to which at least one of the bioimpedance measuring device and the measuring standard is exposed during the calibration; and 
taking into account the determined prevailing temperature during the calibrating the bioimpedance measuring device.
However, in the same field of endeavor, Chetham2 teaches further comprising: determining a prevailing temperature by a temperature sensor to which at least one of the bioimpedance measuring device and the measuring standard is exposed during the calibration (Para. [0343], “Impedances values measured for a subject include a contribution from the subject's skin, known as a skin impedance. The skin impedance is heavily influenced by the hydration levels in the skin, which is in turn dependent on skin temperature.”); and 
taking into account the determined prevailing temperature during calibrating the bioimpedance measuring device (Para. [0343], “Impedances values measured for a subject include a contribution from the subject's skin, known as a skin impedance. The skin impedance is heavily influenced by the hydration levels in the skin, which is in turn dependent on skin temperature.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Nan Li to include a temperature sensor as taught by Chetham2 in order to get more accurate impedance values temperature needs to be taken into account (Para. [0343], “Impedances values measured for a subject include a contribution from the subject's skin, known as a skin impedance. The skin impedance is heavily influenced by the hydration levels in the skin, which is in turn dependent on skin temperature.”).
Regarding claim 21, Nan Li, Chetham and Srinivasan teach The medical set according to claim 14, Nan Li fails to disclose further comprising a temperature sensor, and wherein the control unit is programmed for: determining a prevailing temperature by a temperature sensor to which temperature the bioimpedance measuring device and/or the measuring standard is exposed during the calibration; and
taking into account the determined prevailing temperature during calibration.
However, in the same field of endeavor, Chetham2 teaches further comprising a temperature sensor, and wherein the control unit is programmed for: determining a prevailing temperature by a temperature sensor to which temperature the bioimpedance measuring device and/or the measuring standard is exposed during the calibration (Para. [0343], “Impedances values measured for a subject include a contribution from the subject's skin, known as a skin impedance. The skin impedance is heavily influenced by the hydration levels in the skin, which is in turn dependent on skin temperature.”); and
taking into account the determined prevailing temperature during calibration (Para. [0343], “Impedances values measured for a subject include a contribution from the subject's skin, known as a skin impedance. The skin impedance is heavily influenced by the hydration levels in the skin, which is in turn dependent on skin temperature.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Nan Li to include a temperature sensor as taught by Chetham2 in order to get more accurate impedance values temperature needs to be taken into account (Para. [0343], “Impedances values measured for a subject include a contribution from the subject's skin, known as a skin impedance. The skin impedance is heavily influenced by the hydration levels in the skin, which is in turn dependent on skin temperature.”).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-14, 16-24 and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791